DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumble (CA2273847).	
Regarding claim 1, Trumble discloses a method of casting an article, comprising: forming a melt comprising coper in a melting vessel (p. 7 ln. 1-18), introducing manganese into the melt to product a copper-manganese alloy (p. 7 ln. 1 – p. 8 ln. 5), and casting the copper-manganese in a mold to form the article, wherein the carbon and oxygen contents of the copper-manganese alloy are controlled (p. u ln. 1-18, p. 9 ln. 1-22, p. 10 ln. 10-26). Trumble does not explicitly state that the carbon and oxygen contents of the copper-manganese alloy are controlled in order to control the formation of graphite, manganese carbide, and/or manganese oxide particles within the article. However, as Trumble teaches the same materials and the same processing steps, in particular controlling carbon and oxygen contents, one of ordinary skill in the art would expect the article of Trumble to also have a controlled amount of graphite, manganese carbide, and/or manganese oxide particles. Note that the amount of these particles is directly related to the amount of carbon and oxygen in the copper-manganese alloy. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
Regarding claims 2-3, Trumble further discloses placing a graphite disk on a surface of the copper during the step of forming the melt and removing the graphite disk from the surface of the copper (p. 7 ln. 1-18). Trumble does not explicitly teach placing a graphite disk prior or after introducing the manganese into the melt. However, the selection of any order of performing process steps are prima facie obvious in the absence of new or unexpected results. See MPEP §2144.04 (IV) (C).
Regarding claim 4, Trumble teaches wherein the melting vessel is a graphite crucible (i.e. carbon containing material) (p. 7 ln. 1-18).
Regarding claim 5, Trumble further discloses wherein the copper-manganese alloy contains copper and manganese in amounts at or sufficiently near the congruent melting point of the CuMn alloy system to sufficiently avoid dendritic growth during solidification of the copper-manganese alloy to avoid the formation of microporosity attributable to dendritic growth (Abstract, p. 9 ln. 1-22).
Regarding claim 6, Trumble discloses introducing deoxidizer into the melt prior to the step of casting the copper-manganese alloy (p. 10 ln. 10-26).
As to claims 7 and 8, Trumble teaches that the congruent melting temperature of its Cu-Mn alloy is about 873°C (p. 9 ln. 1-22). As the method of Trumble is carried out with the metals in molten form, the method is necessarily carried about at a temperature of above the melting temperature of about 873°C (i.e., >873°C), which overlaps with the instantly claimed temperature ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 9, Trumble teaches wherein the copper-manganese alloy comprises 25-40 weight percent or 32-36 weight percent manganese (p. 9 ln. 1-22, claims 10-11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734